Dismiss and Opinion Filed May 23, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01299-CV

               KYUNG JA KANG, ET VIR., DAE JOON KANG, Appellants

                                              V.

HANGER PROSTHETICS AND ORTHOTICS, INC., A/K/A HANGER ORTHOPEADIC
                      GROUP, INC., Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-01402

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       By motion filed May 20, 2014, appellants inform us that the parties have settled and

request the appeal be dismissed. We grant the motion and dismiss the appeal.




131299F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KYUNG JA KANG, ET VIR., DAE JOON                    On Appeal from the 298th Judicial District
KANG, Appellants                                    Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-13-01402.
No. 05-13-01299-CV         V.                       Opinion delivered by Chief Justice Wright.
                                                    Justices Lang-Miers and Brown
HANGER PROSTHETICS AND                              participating.
ORTHOTICS, INC., A/K/A HANGER
ORTHOPEADIC GROUP, INC., Appellee

        In accordance with this Court’s opinion of this date, we DISMISS the appeal.
        Subject to any agreements between the parties, we ORDER that appellee Hanger
Prosthetics and Orthotics, INC., a/k/a Hanger Orthopeadic Group, Inc. recover its costs, if any,
of this appeal from appellants Kyung Ja Kang, et vir., Dae Joon Kang.


Judgment entered May 23, 2014




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–